Title: Sarah Read to Benjamin and Deborah Franklin: Bargain and Sale, 9 April 1734
From: Read, Sarah
To: Franklin, Benjamin,Franklin, Deborah


This document and the two which immediately follow record the first transactions in the drawn-out process by which Franklin put together the various parcels of land on the south side of Market Street (also called High Street) between Third and Fourth Streets which became the site of his home. The plot involved here, corresponding to the later No. 318 Market Street, was granted by William Penn to Henry Hayes, April 7, 1707. It was 33 ft. broad and 306 deep and lay between a lot on the west which Penn had granted to Samuel Carpenter and others in 1705 and one on the east he had granted to William Boulding in 1706, parts of both of which Franklin later acquired. Hayes sold the eastern half of his lot (16½ ft.) to William Davis, April 12, 1711, and on May 24 of the same year Davis transferred it to John Read, carpenter, father of Franklin’s future wife, Deborah. By two documents dated December 10 and 11, 1716, Hayes sold the western half (16½ ft.) to John Read, and, because Davis’ transfer of the eastern half to Read had been insufficient in legal form, Hayes confirmed Read’s possession by an instrument dated December 12, 1716.
On February 18, 1723/4, John Read mortgaged the entire property to the Trustees of the General Loan Office for £56 5s. in bills of credit of the first Pennsylvania issue (see above, p. 139) with surety in double the amount of the loan. He died September 2 of the same year without having paid the loan; in time the Trustees brought an action in the Court of Common Pleas for the default against his administratrix and widow, Sarah Read, and secured execution on the property for £115 1s. 1d., representing principal, interest, and damages. At the sheriff’s auction sale which followed, Sarah Read bought the property in for £354 and received a sheriff’s deed dated September 3, 1729. She now had clear title to what had been her husband’s land, on each half of which there apparently stood at the time a small house near the street.
On April 9–11, 1734, Mrs. Read entered into a series of transactions with her son John and her two sons-in-law and daughters, Benjamin and Deborah Franklin and John and Frances Croker, by which she transferred title to the western half-lot and its dwelling house to John Read, Junior, and title to the eastern half-lot and its dwelling house in equal undivided half-interest to the Franklins and Crokers, but received back from the latter couples a lease for 99 years or life at the nominal annual rental of “one Pepper corn only if demanded.” The first two documents here printed record the transfer of one half-interest to the Franklins; similar documents, not here printed, conveyed the other half-interest to the Crokers. These indentures follow the cumbersome form of conveyancing commonly used in England in the seventeenth and eighteenth centuries. An indenture of “bargain and sale,” leasing the property for a specific term, often one year, placed the lessee in actual possession, as permitted by the Statute of Uses of 1535. The lessor, who now had only a reversionary interest, could sign, ostensibly on the next day, an indenture of “release,” which operated at common law to convey that interest, and with it the freehold, to the lessee. This procedure of “lease and release,” awkward as it seems today, became popular because it avoided the costly medieval requirement of livery of seisin.
The third document here printed, dated April 11, 1734, is a lease from the Franklins and Crokers to Mrs. Read restoring to her the life use of their half-lot and dwelling house.
 
[April 9, 1734]
This Indenture made the Ninth day of April in the Seventh Year of the Reign of our Sovereign Lord George the Second by the Grace of God of Great Britain France and Ireland King Defender of the Faith &c Annoque Domini One thousand Seven hundred and Thirty Four BETWEEN Sarah Read of the City of Philadelphia Widow of the one part and Benjamin Franklyn of the same Place Printer and Deborah his Wife of the other part WITNESSETH That the said Sarah Read in Consideration of Five Shillings to her paid by the said Benjamin Franklyn and Deborah his Wife HATH Bargained and Sold and by these Presents DOTH Bargain and Sell unto the said Benjamin Franklyn and Deborah his Wife One full Equal and undivided half part the whole into two Equal parts to be divided of ALL THAT Messuage or Tenement and Lott of Land thereto belonging Scituate on the South side of High Street in the City of Philadelphia aforesaid Containing in Breadth Sixteen Foot and a half and in Length Three hundred and Six foot bounded Northward with the said High Street Eastward with a Lott late of William Boulding deceased Southward with the Ends of Chesnutt Street Lotts and Westward with a Messuage and Lott now or late of the said Sarah Read Together with all and Singular the Buildings Improvements Rights Members Hereditaments and Appurtenances whatsoever thereunto belonging and the Revertion and Revertions Remainder and Remainders Rents Issues and Profits thereof TO HAVE AND TO HOLD the said One full Equal and undivided half part the whole in two Equal parts to be divided of the said Messuage or Tenement Lott of Land and Premisses hereby Bargained and Sold with their and every of their Appurtenances unto the said Benjamin Franklyn and Deborah his Wife their Executors Administrators and Assigns from the day next before the day of the date hereof for and during and unto the full End and Term of one whole Year from thence next Ensuing and fully to be compleat and Ended YEILDING AND PAYING therefore the Rent of a Pepper corn only if demanded at the End of the said Term To the Intent that by virtue of these Presents and of the Statute made for transferring Uses into Possession the said Benjamin Franklyn and Deborah his Wife may be in the Actual Possession of all and Singular the Premisses with the Appurtenances and thereby be Enabled to Accept a Grant and Release thereof and of the Revertion and Inheritance thereof to them and their Heirs to the only proper Use and Behoof of them their Heirs and Assigns for Ever. In Witness whereof the Parties to these Presents have hereunto Sett their Hands and Seals the day and Year First above written.
Sarah Read [Seal]
  Sealed and Delivered in the Presence of Us  John Jones junr  Thos. Hopkinson 1734
 Endorsed: Lease for a Year Read to Franklyn et ux
Datd April 9th 1734.